Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2016

                                      No. 04-16-00433-CV

                                 James Thornton MAXWELL,
                                          Appellant

                                                v.

                         FROST BANK f/k/a The Frost National Bank,
                                      Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI18674
                          Honorable Richard Price, Judge Presiding

                                         ORDER
        The clerk’s record was due to be filed with this court by August 2, 2016. See TEX. R.
APP. P. 35.1. On August 4, 2016, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
       If Appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See id. R. 37.3(b).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court